               Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                        §
   BRAZOS LICENSING AND                               §
   DEVELOPMENT,                                       §     CIVIL ACTION NO. 6:20-cv-331
                                                      §
             Plaintiff,                               §       JURY TRIAL DEMANDED
                                                      §
   v.                                                 §
                                                      §
   MICROSOFT CORPORATION,                             §
                                                      §
             Defendant.                               §

                                ORIGINAL COMPLAINT FOR PATENT
                                        INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                       NATURE OF THE ACTION
        1.           This is a civil action for patent infringement arising under the Patent Laws of

the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                              THE PARTIES
        2.           Brazos is a limited liability corporation organized and existing under the laws

of Delaware, with its principal place of business at 605 Austin Ave, Suite 6, Waco, Texas 76701.

        3.           On information and belief, Defendant Microsoft Corporation is incorporated

under the laws of Washington State with its principal place of business at 1 Microsoft Way,

Redmond, Washington 98052. Microsoft may be served with process through its registered agent

Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.




                                                  9
              Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 2 of 16




        4.         On information and belief, Microsoft has been registered to do business in the

state of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.         On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                                      JURISDICTION AND VENUE
        6.         This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

        7.         This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        8.         This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.         Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.        This district was deemed to be a proper venue for patent cases against Microsoft

in actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-

19-cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).



                                                    9
              Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 3 of 16




        11.       On information and belief, Microsoft maintains a variety of regular and

established business locations in the judicial district, including its Corporate Sales Office

Locations, Retail Store Locations, and Datacenter Locations.

        12.       On information and belief, Microsoft operates multiple corporate sales offices in

the judicial district, and these offices constitute regular and established places of business.

        13.       On information and belief, Microsoft employs hundreds of employees within its

corporate sales offices located in the judicial district.

        14.       On information and belief, Microsoft has an established place of business in this

judicial district known as “Corporate Sales Office: Austin” located at 10900 Stonelake Boulevard,

Suite 225, Austin, TX, USA 78759 and “Microsoft Retail Store: The Domain” located at 3309

Esperanza Crossing, Suite 104 Austin, TX 78758.




        https://www.microsoft.com/en-us/about/officelocator?Location=78759




                                                    9
                 Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 4 of 16




           15.      On information and belief, Microsoft’s “Corporate Sales Office: Austin” and

“Microsoft Retail Store: The Domain” locations were respectively assessed by the Travis County

Appraisal District in 2019 to have market values of over $2.3 million dollars and $2.7 million

dollars.




           http://propaccess.traviscad.org/clientdb/SearchResults.aspx

           16.      On information and belief, Microsoft has another established place of business

in this judicial district known as “Corporate Sales Office: San Antonio” located at Concord Park

II, 401 East Sonterra Boulevard, Suite 300, San Antonio, Texas 78258.




Source: Google Maps




                                                   9
              Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 5 of 16




        17.         On information and belief, Microsoft owns and operates multiple datacenters in

the judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.         On information and belief, Microsoft utilizes its datacenter locations in this

judicial district as regular and established places of business. As a non-limiting example, the data

centers in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.         On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                                  COUNT ONE - INFRINGEMENT OF
                                     U.S. PATENT NO. 7,366,160

        20.         Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        21.         On April 29, 2008, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,366,160 (“the ’160 Patent”), entitled “Method of Determining

Service Trends.” A true and correct copy of the ’160 Patent is attached as Exhibit A to this

Complaint.

        22.         Brazos is the owner of all rights, title, and interest in and to the ’160 Patent,

including the right to assert all causes of action arising under the ’160 Patent and the right to any

remedies for the infringement of the ’160 Patent.




                                                      5
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 6 of 16




       23.       Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to,

Microsoft’s Azure Monitor(s) (collectively, the “Accused Products”).

       24.       Microsoft’s Azure Monitor monitors network resources with tools for various

network services. Azure Monitor determines the service trend of the performance metrics and

generates alerts when a metric crosses the threshold.

       25.       Azure Monitor helps in analyzing network resources. Azure Monitor collects

data from multiple sources like CRM and, Office Apps into a common data platform where it can

be analyzed for trends and anomalies.




   https://opdhsblobprod01.blob.core.windows.net/contents/4a6d75bb3af747de838e6ccc97c5d
   978/03a9959eadb93d2c2131be1f3b2ea464?sv=2015-04-
   05&sr=b&sig=EV%2B2JDmkvfnTTZdyWVb4IyvBaP24ZtM2CUTBrBtINe4%3D&st=202
   0-01-27T08%3A49%3A56Z&se=2020-01-28T08%3A59%3A56Z&sp=r (“Azure Network
   Monitor”), Page 30.

       26.       The below figure shows the Microsoft Azure Monitor Architecture. Azure

Monitor provides insights about data, visualizes information, and generates alerts.




                                                   6
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 7 of 16




       Azure Network Monitor, Page 20.

       27.          Azure Monitor for Networks is a service of Azure Monitor. Azure Monitor for

network provides a visualization of health and metrics for all deployed resources.




       Azure Network Monitor, Page 1800.

       28.          Metrics are values that describe aspects of a system. Metrics are collected at

regular intervals and can be aggregated using a variety of algorithms to determine the service

indicator trends.




                                                     7
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 8 of 16




       Azure Network Monitor, Page 197.

       29.       The Smart Metric Pattern Recognition feature of Azure Monitor determines the

trend in the metric. Pattern Recognition uses ML technology to automatically detect metric

patterns and adapt to metric changes over time. Pattern Recognition provides the trends and alerts

based on deviations of the metric from the pattern and helps prevent noisy or wide thresholds.




       Azure Network Monitor, Page 2253.

       30.       Azure Monitor has a Network Performance Monitor. The Network Performance

Monitor has different types of categories. One of the categories is a service connectivity monitor.

       31.       The Service connectivity Monitor in Network Performance Monitoring

determines the connectivity to applications and network services which include, for example,

Office 365 and Dynamic CRM. The service connectivity monitor also determines the response

time and network latency (i.e. network parameters) during connection to the endpoint in a network.




                                                    8
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 9 of 16




       Azure Network Monitor, Page 1844.

       32.        The Network performance monitor selects the chosen metric from loss, latency,

response time, or bandwidth utilization. (i.e. two or more parameters of a network representative

and variable in time) for predicting trends or generating alerts in case of this system.




       Azure Network Monitor, Page 1834.

       33.        The Network performance Monitor collects loss and latency information (i.e.

network parameters). Data collection happens at regular intervals.




                                                     9
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 10 of 16




Azure Network Monitor, Page 1833.

       34.       The Network Performance Monitor monitors resources through Key

Performance indictor (KPIs) (i.e. service indictor). KPIs are key health/performance metrics.




       Azure Network Monitor, Page 184.

       35.       To look at performance metrics, one can click on any of the graphs in the metrics

explorer in the Azure Portal. Azure Portal helps to chart the values of multiple metrics over time.




                                                    10
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 11 of 16




       Azure Network Monitor, Page 214.


       36.       Metrics (i.e. service indicator) are values that describe aspects of a system.

Metrics can be collected at regular intervals (i.e. two or more times) and can be aggregated using

a variety of algorithms.




       Azure Network Monitor, Page 197.

       37.       As an example, metrics like Average Bandwidth is a function of Bandwidth (i.e.

network parameter). Similarly, metrics like SucessE2ELatency are also a function of Latency (i.e.

network parameter).




                                                    11
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 12 of 16




       Azure Network Monitor, Page 2794.




       Azure Network Monitor, Page 2868.

       38.        Azure Monitor determines a trend of a metric (i.e. service indicator). The trend

of a metric is a function of metric values.




       Azure Network Monitor, Page 1835.

       39.        The trends of metrics like Bandwidth and Latency are shown below.




       Azure Network Monitor, Page 1854.




                                                   12
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 13 of 16




       Azure Network Monitor, Page 1854.

       40.       Azure Monitor proactively provides notifications about critical conditions and

potentially attempts to take corrective actions. The Alerts are based on real-time values.




       Azure Network Monitor, Page 24.

       41.       The real-time alerts are predicted and calculated using Smart Metric Pattern

Recognition. Smart Metric Pattern Recognition is Azure Monitor’s Machine learning technology,

which automatically detects metric patterns and adapts to metric changes over time. Alerts are

based on deviations from a pattern. The algorithm is designed to prevent noisy or wide thresholds

that don’t have an expected pattern.




                                                    13
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 14 of 16




       Azure Network Monitor, Page 1854.

       42.        An Alarm is triggered when deviation from these thresholds indicates an

anomaly in the metric behavior (i.e. trend of the indicator crosses the defined threshold).




        Azure Network Monitor, Page 2257.

       43.        In view of preceding paragraphs, each and every element of at least claim 1 of

the ’160 Patent is found in the Accused Products.

       44.        Microsoft has and continues to directly infringe at least one claim of the ’160

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       45.        Microsoft has received notice and actual or constructive knowledge of the ’160

Patent since at least the date of service of this Complaint.

       46.        Since at least the date of service of this Complaint, through its actions, Microsoft

has actively induced product makers, distributors, retailers, and/or end users of the Accused


                                                      14
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 15 of 16




Products to infringe the ’160 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

             •   https://opdhsblobprod01.blob.core.windows.net/contents/4a6d75bb3af747de838e6ccc97
                 c5d978/03a9959eadb93d2c2131be1f3b2ea464?sv=2015-04-
                 05&sr=b&sig=EV%2B2JDmkvfnTTZdyWVb4IyvBaP24ZtM2CUTBrBtINe4%3D&st=
                 2020-01-27T08%3A49%3A56Z&se=2020-01-28T08%3A59%3A56Z&sp=r

       47.        Since at least the date of service of this Complaint, through its actions, Microsoft

has contributed to the infringement of the ’160 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’160 Patent. The Accused Products are

especially made or adapted for infringing the ’160 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’160 Patent.

                                             JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                        REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)        Enter judgment that Microsoft infringes one or more claims of the ’160 Patent

literally and/or under the doctrine of equivalents;

       (B)        Enter judgment that Microsoft has induced infringement and continues to induce

infringement of one or more claims of the ’160 Patent;



                                                      15
             Case 6:20-cv-00331 Document 1 Filed 04/27/20 Page 16 of 16




       (C)       Enter judgment that Microsoft has contributed to and continues to contribute to

the infringement of one or more claims of the ’160 Patent;

       (D)       Award Brazos damages, to be paid by Microsoft in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Microsoft of the ’160 Patent through the date such judgment is entered in

accordance with 35 U.S.C. §284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. §284;

       (E)       Declare    this   case   exceptional    pursuant   to   35   U.S.C.   §285;   and

       (F)       Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.


Dated: April 27, 2020                          Respectfully submitted,

                                              /s/ James L. Etheridge
                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com


                                              COUNSEL FOR PLAINTIFF




                                                    16
